El Juez Asociado Seño» Todd, Jr.,
emitió la opinión del tribunal.
"Wirshing & (Jo., S. en C., sociedad civil, agrícola e industrial con carácter comanditario, y con oficina prindpal en Juana Díaz, Puerto Rico, el 22 de diciembre de 1944- in-trodujo en Puerto Rico un arrancador eléctrico para una bomba de guarapo instalada en la fábrica de azúcar de su planta industrial, el cual constituía maquinaria esencial para el funcionamiento de la misma. El Tesorero de Puerto Rico' le impuso arbitrios sobre diebo arrancador, los cuales fueron pagados por la interventora bajo protesta en 5 de marzo de 1945 y el 19 de marzo solicitó del Tesorero el reintegro de los mismos. No fue hasta el primero de octubre del mismo año que el Tesorero denegó el reintegro. Acudió entonces la interventora ante el Tribunal de Contribuciones alegando, en síntesis, que los arbitrios impuestos son ilegales porque el arrancador eléctrico extá exento del pago de ai’bitrios bajo la sección 16(6) de la Ley de Rentas Internas, adicionada por la Ley número 77 de 9 de mayo de 1944 (pág. 167). El Tribuna] de Contribuciones desestimó el recurso por falta de jurisdicción porque fue incoado el 19 de octubre de .1945, o sea, siete meses después de la fecha del requerimiento de pago y para poder acudir al Tribunal de Contribuciones te-nía que hacerlo dentro de treinta (30) días a partir de la fecha del pago. La interventora entonces presentó una mo-ción de reconsideración alegando haber sido inducida a error por resoluciones anteriores del Tribunal de Contribuciones revocadas por dicho tribunal en P. R. Iron Works, Inc. v. Tesorero, resuelto el día 3 de julio de 1946, invocando la regla seguida en Mayagüez Light, Power & Ice Co. v. Tribunal de Contribuciones, 65 D.P.R. 30. El Tribunal declaró con lugar la moción de reconsideración y dictó resolución final al efecto de que habiendo demostrado la prueba que la pieza envuelta *75en el caso era para ser usada en maquinaria esencial para el funcionamiento de la planta industrial de la contribuyente, y que habiendo resuelto anteriormente la misma cuestión favo-rablemente a la contención de la contribuyente en el caso de Cia. Cervecera de Puerto Rico v. Tesorero, A-44, procedía declarar con lugar la querella en todas sus partes, orde-nando en su consecuencia al Tesorero el reembolso de los ar-bitrios, más los intereses a razón del seis (8) por ciento anual desde la fecha de la radicación de la instancia. Expe-dimos el auto do certiorari a petición del Tesorero para re-visar esta resolución.
Alega el peticionario que el Tribunal de Contribuciones cometió tres errores. Los dos primeros son iguales a los discutidos y resueltos a favor del contribuyente en el caso de Buscaglia v. Tribunal de Contribuciones, Crown Beverages, Inc., interventora, núm. 126, ante, pág. 57, y, por tanto, procede desestimarlos. Veamos el tercer señalamiento que dice así:
“El Honorable Tribunal de Contribuciones de Puerto Rico erró al ordenar al Tesorero de Puerto Rico el pago de intereses al seis (6) por ciento anual, por tratarse de una acción establecida contra El Pueblo de Puerto Rico bajo las disposiciones de la Ley núm. 169 de 1943, la cual no contiene disposición alguna autorizando la impo-sición de intereses a El Pueblo de Puerto Rico, ni contiene asignación alguna para el pago de dinero del Tesorero por concepto de inte-reses. ’ ’
 La interventora admite en su alegato que el tribunal inferior erró al conceder intereses sobre la suma cuya devolución ordenó desde la fecha de la radicación de la querella pero sostiene que la resolución recurrida debe modifL carse concediendo dichos intereses únicamente desde la fecha en que se dictó la resolución. Para llegar a esta conclusión arguye que la sección 4 de la Ley número 169 de 1943 dis-pone que:
“Todos los procedimientos ante el Tribunal, incluyendo la presen-tación y admisión de prueba, se regirán por las reglas del Tribunal *76las que serán aprobadas por el Gobernador de Puerto Rico y, en su defecto, por las disposiciones del Código de Enjuiciamiento Civil o de las Reglas de Procedimiento que promulgue el Tribunal Supremo de Puerto Rico . ” (Bastardillas nuestras.)
y que disponiendo el artículo 341 del Código de Enjuicia-miento Civil que “El secretario incluirá en el registro de la sentencia* los intereses correspondientes a la misma desde la fecha en que se dictó ...” constituye un deber ministerial del secretario del Tribunal de Contribuciones incluir dichos intereses ya que el artículo 341 no hace excepción en cuanto a acciones entabladas en contra de El Pueblo de Puerto Rico.
No tiene razón la interventora. Los términos en que está redactada la sección 4 de la Ley número 169 de 1943, supra, claramente demuestran que la intención legislativa al hacer supletorias a las reglas aprobadas por el Tribunal de Con-tribuciones, las disposiciones del Código de Enjuiciamiento Civil o de las Reglas de Procedimiento que promulgó este Tribunal Supremo, los limitó “a todos los procedimien-tos ante el Tribunal, incluyendo la presentación y admisión de prueba.” Específicamente los limitó a cuestiones de pro-cedimiento. No hizo extensiva cualquier, disposici6n.de ca-rácter sustantivo que pudiera estar comprendida en el Có-digo de Enjuiciamiento Civil como lo es la concesión de in-tereses a que se refiere el artículo 341, supra. Como dijimos en el caso de Franceschi, Ex parte, 53 D.P.R. 75, citado por la interventora, “ . . . el derecho a . . . intereses ha sido creado por el artículo 341 citado ...” de manera que no puede sostenerse que sea una mera cuestión de procedimiento.
Si la Ley número .169 de 1943 no concede intereses de clase alguna al contribuyente triunfante, como admite la in-terventora, no procedía su concesión, ni desde la fecha de la radicación de la querella ni desde la fecha en que se dictó la resolución recurrida, ya que el contribuyente no puede recobrar intereses a menos que exista una ley que expresa-*77mente autorice su pago. Union Central Life Ins. Co. v. Gromer, 20 D.P.R. 86; West India Oil Co. v. Benitez Castaño, Admor., 51 D.P.R. 273; Fajardo Sugar Co. v. Richardson, 7 P. R. Fed. Rep. 154; Sunny Brook Distillery Co. v. U. S., 48 F.2d 976, en el que se dijo, a la página 981: “La concesión de intereses en contra del gobierno es una cuestión de privilegio, manifiestamente restrictiva, nunca se presume, y no debe concederse a menos que clara y específicamente se autorice.” Al mismo efecto véanse U. S. v. North Carolina, 136 U.S. 211; U. S. v. Goltra, 312 U. S. 203; Rosenman et al. v. U. S., 323 U. S. 658.
En el caso de Salthouse v. Board of Commissioners, 224 Pac. 70, los hechos eran iguales a los del caso de autos. Se dictó sentencia por la suma de la contribución reclamada sin intereses, pero se insertó un disponiéndose al efecto de que la sentencia devengaría intereses desde la fecha en que se dictó. La corte resolvió lo siguiente, página 73:
“El condado no es responsable por intereses sobre su obligación, pues un estatuto que en términos generales requiere el pago de inte-reses no es aplicable al estado o al condado a menos que expresa-mente así lo disponga. (Cita.) El estatuto dispone que todas las sen-tencias devengarán intereses. (Cita.) No habiendo referencia al-guna al estado o al condado, ellos están por implicación exceptuados de que se les aplique la regla general.”
En el caso de Schlesinger v. State, 218 N. W. 440, se citó con aprobación la doctrina del caso-de Salthouse y se dijo, además, que “los casos que se acaban de citar se basan en la mundialmente reconocida regla de que un estado sobe-rano no puede ser demandado en sus cortes, a menos que su consentimiento sea concedido por ley.”

Dehe modificarse la resolución recurrida eliminando la concesión de intereses y así modificada, se confirma.

El. Juez Asociado Sr. Snyder no intervino.